         Case 2:19-cv-00854-WHA-CSC Document 18 Filed 04/27/20 Page 1 of 1




                         IN THE DISTRICT COURT OF THE UNITED STATES
                             FOR THE MIDDLE DISTRICT OF ALABAMA
                                      NORTHERN DIVISION

ANTONIO JERMAIN WALLACE, #155723,                   )
                                                    )
            Plaintiff,                              )
                                                    )
    v.                                              )      CIVIL ACTION NO. 2:19-CV-854-WHA
                                                    )
ALA. DEPT. OF CORRECTIONS, et al.,                  )
                                                    )
            Defendants.                             )

                                               ORDER

          On March 3, 2020, the Magistrate Judge entered a Recommendation (Doc. #13) to

 which no timely objections have been filed. After an independent review of the file and upon

 consideration of the Recommendation, it is ORDERED that:

         1. The Recommendation of the Magistrate Judge is ADOPTED.

         2. The instant complaint challenging the robbery and murder convictions imposed upon

the plaintiff in 1989 by the Circuit Court of Jefferson County, Alabama is DISMISSED without

prejudice in accordance with the provisions of 28 U.S.C. § 1915(e)(2)(B)(ii) as such claims provide

no basis for relief at this time in the instant cause of action.

         3. This case is DISMISSED without prejudice prior to service of process pursuant to the

directives of 28 U.S.C. § 1915(e)(2)(B)(ii).

         A separate Final Judgment will be entered.

         DONE this 27th day of April, 2020.



                                   /s/ W. Harold Albritton
                                   SENIOR UNITED STATES DISTRICT JUDGE
